DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4th, 2021. Claims 7-12 and 19-24 are examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 9 and 21 recite the limitation “rotation and a translation element” is unclear to the examiner what is being rotated and translated. For the purpose of examination, rotation 
Claims 7, 9 and 19 and 21 recite the limitation “a modified 3D representation” which is found to be unclear to the examiner what the term “modified” means. For the purpose of examination. This will be interpreted as a 3D representation displayed after transformation or registering between coordinate systems.  
Claims 11 and 23 recite the limitation “externally to volume in which the CPM provides mapping” which is found to be unclear exactly to which “volume” the clam is referring. It is unclear if “externally to the volume” means external to the entire patient volume or only the volume the CPM maps. For the purpose of examination, this will be interpreted as an outside volume of the imaged area.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7, 9, 11-12, 19, 21, 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal (US 20120150022 A1) in view of Ludwin (US 20170065353 A1), further in view of Olson (US 20120265054 A1) and further in view of Gluhovsky (US 20190340838 A1).
Regarding claim 7, Bar-Tal discloses a medical probe tracking system (see abstract “receiving an input indicative of respective apparent locations of a plurality of points disposed along a length of a probe inside a body of a subject”), comprising: 
a plurality of body surface electrodes configured to be applied to a skin surface of a living subject (see para. [0060] “body surface electrodes, also referred to herein as body-electrodes, which may be any type of body electrodes known in the art, such as button electrodes, needle electrodes, subcutaneous probes, or patch electrodes”); 
a probe (20) configured to be inserted into a body of the living subject (see para. [0001] “position sensing of a probe in a living body”) and comprising probe electrodes (see para. [0052] “electrode on the catheter tip”) and a magnetic field sensor (22) (see item 22 in FIG. 1B and para. [0057] “magnetic field sensor 22”) where a catheter and probe are synonymous (see para. [0056] “The hybrid catheter acts as a probe in a medical procedure”); 
a magnetic field generator configured to generate a magnetic field within the body of the living subject (see para. [0057] “magnetic field generated, for example, by positioning under the subject a location pad 43 containing magnetic field generator coils 42
a display (54) (see para. [0058] “The processor is coupled to drive a console 52, which may provide a visual display 54”); and 
processing circuitry configured to: 
measure electrical currents between the body surface electrodes and the probe electrodes within the body, respectively (see para. [0062] “The body surface electrodes receive differing mapping-currents from the electrodes of the mapping-catheter, and the differing currents are analyzed”); 
compute first position coordinates of the probe in a first coordinate frame responsively to a distribution of a first multiplicity of the electrical currents (see para. [0057] “The electrical signals are conveyed to a control unit 44, which analyzes the signals so as to determine the coordinates of the position and of the orientation of catheter 20”); 
receive magnetic position signals from the magnetic field sensor in response to the magnetic field (see para. [0057] “The magnetic fields generated by coils 42 generate electrical signals in coils 24, 26 and 28 of an electromagnetic (EM) sensor 22 located at the distal end of catheter 20 … determine the coordinates of the position and of the orientation of catheter 20”); 
However, Bar-Tal does not disclose the processing circuitry configured to render to the display an initial three-dimensional (3D) representation of the probe in the first coordinate frame. This is disclosed by Ludwin (see para. [0021] “The impedance-based location coordinates are three-dimensional coordinates measured with respect to a frame of reference defined by the patches, herein assumed to have impedance-based coordinates, and enable the distal end to be tracked in this frame of reference in the body cavity”) (see para. [0012] “a first registration of the tracking system with the baseline coordinate system, to measure first locations of the probe within the organ following the first registration, to present, on the display”) where the first coordinate frame is impedance-based (see para. [0028] “baseline coordinate systems include … impedance-based location tracking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include an impedance-based three-dimensional coordinate system for tracking the catheter as disclosed by Ludwin in para. [0021]. This would allow the user to more easily observe and track the location of the catheter.  
Bar-Tal further discloses computing a current-position map (CPM) between a distribution of a second multiplicity of the electrical currents and the magnetic 4position signals with respect to a second coordinate frame defined by the magnetic field generator (see FIG. 3A and para. [0171] “ACL tracker module 321 calculates the location of catheters such as catheter 20 and the electrodes of catheters such as catheter 21, using the current measurements generated in step 210. The measurements generated in step 210 are combined into a current-to-position mapping (CPM) vector”) also (see para. [0174] “CPM estimation process uses measurements from any hybrid catheter having an EM sensor and associated electrode, such as catheter 20”) where the EM sensor includes magnetic position signals. 
Figure 3A shows in step 206, 208 and 210 that the adjusted currents read on the limitations “second multiplicity of electrical currents” and “second coordinate frame defined by 

    PNG
    media_image1.png
    549
    359
    media_image1.png
    Greyscale

However, Bar-Tal does not disclose processing circuitry configured to find a transformation between the first and second coordinate frames; apply the transformation to the first position coordinates yielding second position coordinates of the first probe in the second coordinate frame; and render to the display a modified 3D representation of the first 
Olson discloses processing circuitry configured to find a transformation between the first and second coordinate frames (see para. [0009] “localization elements that are coincident in real space … provide a transformation that accurately transforms position measurements for the various localization elements to a common coordinate frame”) where the localization elements are both magnetic and impedance-based; 
Olson discloses processing circuitry configured to apply the transformation to the first position coordinates yielding second position coordinates of the probe in the second coordinate frame (see para. [0039] “coordinate frames A and B … The mapping function f is defined so as to transform the coordinates of a location, measured with the impedance-based localization system, into the common coordinate frame”) where coordinate frames A and B are magnetic-based and impedance-based.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include a system capable of transformation of elements from two coordinate frames both corresponding to magnetic and impedance-based frames. This would allow the user to obtain a more detailed image or information of the probe within the patient. 
However, Bar-Tal does not disclose processing circuitry configured to render to the display a modified 3D representation of the probe. This is disclosed by Gluhovsky of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). However, Gluhovsky does not explicitly disclose generating the representation according to the second position coordinates in the second coordinate frame and is instead disclosed by Olson (see para. [0010] “generate a mapping function that transforms position measurements made using the second localization system relative to the second coordinate frame B”) who shows the capability of creating a representation based on a second coordinate frame.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities. 
It also would have been obvious to modify Bar-Tal to incorporate the display of the transformed probe image into a second coordinate frame as disclosed by Olson, where Olson discloses mapping according to a second coordinate frame. This would allow the user to view a more updated version of the image, allowing for more accurate readings and ultimately a greater diagnosis. 

Regarding claim 9, Bar-Tal in view of Ludwin, Olson and Gluhovsky discloses the system according to claim 7, however, Bar-Tal does not disclose the transformation including a rotation and translation element, the first position coordinates including a location and an orientation, the second position coordinates having a location and an orientation, the processing circuitry being configured to render the modified 3D representation of the probe based on the location and the orientation of the second position coordinates.. 
Olson discloses wherein the transformation includes a rotation and a translation element (see para. [0044] “For linear and homogeneous localization systems, affine transformations (e.g., translation, rotation, and scaling)”), the first position coordinates including a location and an orientation (see para. [0010] “first localization system having a first coordinate frame A to measure position information for a first reference location”), the second position coordinates having a location and an orientation (see para. [0010] “second localization system having a second coordinate frame B to measure position information”) where the position information may include location and orientation (see para. [0021] “these coordinate frames will express position information as Cartesian coordinates, though the use of other coordinate systems, such as polar, spherical, and cylindrical, is also contemplated, as is the use of multiple coordinate systems (e.g., Cartesian and polar)”) where multiple coordinate systems define the orientation of a point. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include transformation and rotation elements into a transformation between coordinate frames as disclosed by Olson. This would 
However, Olson does not disclose the processing circuitry being configured to render the modified 3D representation of the probe. This is disclosed by Gluhovsky (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities.
However, Gluhovsky does not explicitly disclose generating the representation based on the location and the orientation of the second position coordinates. This is instead disclosed by Olson (see para. [0010] “generate a mapping function that transforms position measurements made using the second localization system relative to the second coordinate frame B”) who shows the capability of creating a representation based on a second coordinate frame.  


Regarding claim 11, Bar-Tal in view of Ludwin, Olson and Gluhovsky discloses the system according to claim 7. Bar-Tal does not disclose wherein the second position coordinates are located externally to a volume in which the CPM provides a mapping. This is disclosed by Olson (see para. [0023] “System 8 can also be used to measure electrophysiology data at a plurality of points along a cardiac surface, and to store the measured data in association with location information for each measurement point at which the electrophysiology data was measured, for example to create a diagnostic data map of the patient's heart 10”) and (see para. [0025] “These localization field generators, which may be applied to the patient (internally and/or externally) or fixed to an external apparatus, define three generally orthogonal axes”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to incorporate collecting data across a plurality of points in a volume as disclosed by Olson. This would allow collection of many points around the mapped area that would provide a larger area of mapping, thus creating more data and details to observe in the procedure. 


render a further modified 3D representation of the probe as disclosed by Gluhovsky (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities.
However, Gluhovsky does not disclose rendering according to third position coordinates located in the volume. This is disclosed by Ludwin (see para. [0054] “electroanatomical map using a second visual effect, and collects ablation locations 110E-110H using a third registration and presents locations 110E-110H in the electroanatomical map using a third visual effect”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a third registration of 
However, Gluhovsky does not disclose the coordinates being based on at least any one or more of the following: 
a magnetic position derived from the CPM based on a distribution of a third multiplicity of the electrical currents; and 
from the magnetic field detected by the magnetic field sensor. 
This is disclosed by Ludwin (see para. [0056] “the impedance-base location coordinates may be registered to field-based location coordinates (or vice-versa) … in electroanatomical map”) where the location sensor (54) detects a magnetic field and produces field-based coordinates (see para. [0034] “A magnetic field sensor 54 (also referred to herein as position sensor 54) within distal end 32 of probe 22 generates electrical signals in response to the magnetic fields from the coils, thereby enabling processor 44 to determine the position of distal end 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include the third coordinates of Ludwin being magnetic field-based and using magnetic field sensors to generate coordinates. This would allow the user to further track the catheter in the procedure, thus allowing for greater control. 

Regarding claim 19, Bar-Tal discloses a medical probe tracking method (see abstract “receiving an input indicative of respective apparent locations of a plurality of points disposed along a length of a probe inside a body of a subject
Applying a plurality of body surface electrodes to a skin surface of a living subject (see para. [0060] “body surface electrodes, also referred to herein as body-electrodes, which may be any type of body electrodes known in the art, such as button electrodes, needle electrodes, subcutaneous probes, or patch electrodes”); 
Inserting a probe (20) into a body of the living subject (see para. [0001] “position sensing of a probe in a living body”) and comprising probe electrodes (see para. [0052] “electrode on the catheter tip”) and a magnetic field sensor (22) (see item 22 in FIG. 1B and para. [0057] “magnetic field sensor 22”) where a catheter and probe are synonymous (see para. [0056] “The hybrid catheter acts as a probe in a medical procedure”); 
Generating, by a magnetic field generator, a magnetic field within the body of the living subject (see para. [0057] “magnetic field generated, for example, by positioning under the subject a location pad 43 containing magnetic field generator coils 42”); 
measuring electrical currents between the body surface electrodes and the probe electrodes within the body, respectively (see para. [0062] “The body surface electrodes receive differing mapping-currents from the electrodes of the mapping-catheter, and the differing currents are analyzed”); 
computing first position coordinates of the probe in a first coordinate frame responsively to a distribution of a first multiplicity of the electrical currents (see para. [0057] “The electrical signals are conveyed to a control unit 44, which analyzes the signals so as to determine the coordinates of the position and of the orientation of catheter 20
receiving magnetic position signals from the magnetic field sensor in response to the magnetic field (see para. [0057] “The magnetic fields generated by coils 42 generate electrical signals in coils 24, 26 and 28 of an electromagnetic (EM) sensor 22 located at the distal end of catheter 20 … determine the coordinates of the position and of the orientation of catheter 20”); 
However, Bar-Tal does not disclose rendering to the display an initial three-dimensional (3D) representation of the probe in the first coordinate frame. This is disclosed by Ludwin (see para. [0021] “The impedance-based location coordinates are three-dimensional coordinates measured with respect to a frame of reference defined by the patches, herein assumed to have impedance-based coordinates, and enable the distal end to be tracked in this frame of reference in the body cavity”) (see para. [0012] “a first registration of the tracking system with the baseline coordinate system, to measure first locations of the probe within the organ following the first registration, to present, on the display”) where the first coordinate frame is impedance-based (see para. [0028] “baseline coordinate systems include … impedance-based location tracking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include an impedance-based three-dimensional coordinate system for tracking the catheter as disclosed by Ludwin in para. [0021]. This would allow the user to more easily observe and track the location of the catheter.  
Bar-Tal further discloses computing a current-position map (CPM) between a distribution of a second multiplicity of the electrical currents and the magnetic 4position signals with respect to a second coordinate frame defined by the magnetic calculates the location of catheters such as catheter 20 and the electrodes of catheters such as catheter 21, using the current measurements generated in step 210. The measurements generated in step 210 are combined into a current-to-position mapping (CPM) vector”) also (see para. [0174] “CPM estimation process uses measurements from any hybrid catheter having an EM sensor and associated electrode, such as catheter 20”) where the EM sensor includes magnetic position signals. 
Figure 3A shows in step 206, 208 and 210 that the adjusted currents read on the limitations “second multiplicity of electrical currents” and “second coordinate frame defined by the magnetic field generator.” Where the adjustments are considered to be second electrical currents and coordinates (see para. [0082] “applies the adjustments determined in steps 206 and 208 to the currents. In step 210 the processor typically also applies adjustments”).

    PNG
    media_image1.png
    549
    359
    media_image1.png
    Greyscale

However, Bar-Tal does not disclose finding a transformation between the first and second coordinate frames; apply the transformation to the first position coordinates yielding second position coordinates of the first probe in the second coordinate frame; and render to the display a modified 3D representation of the first probe according to the second position coordinates in the second coordinate frame. This is disclosed by Olson. 
Olson discloses finding a transformation between the first and second coordinate frames (see para. [0009] “localization elements that are coincident in real space … provide a transformation that accurately transforms position measurements for the various localization elements to a common coordinate frame”) where the localization elements are both magnetic and impedance-based; 
Olson discloses applying the transformation to the first position coordinates yielding second position coordinates of the probe in the second coordinate frame (see para. [0039] “coordinate frames A and B … The mapping function f is defined so as to transform the coordinates of a location, measured with the impedance-based localization system, into the common coordinate frame”) where coordinate frames A and B are magnetic-based and impedance-based.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include a system capable of transformation of elements from two coordinate frames both corresponding to magnetic and impedance-based frames. This would allow the user to obtain a more detailed image or information of the probe within the patient. 
However, Bar-Tal does not disclose rendering to the display a modified 3D representation of the probe. This is disclosed by Gluhovsky (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). However, Gluhovsky does not explicitly disclose generating the representation according to the second position coordinates in the a mapping functionf that transforms position measurements made using the second localization system relative to the second coordinate frame B”) who shows the capability of creating a representation based on a second coordinate frame.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities. 
It also would have been obvious to modify Bar-Tal to incorporate the display of the transformed probe image into a second coordinate frame as disclosed by Olson, where Olson discloses mapping according to a second coordinate frame. This would allow the user to view a more updated version of the image, allowing for more accurate readings and ultimately a greater diagnosis. 

Regarding claim 21, Bar-Tal in view of Ludwin, Olson and Gluhovsky discloses the system according to claim 19, however, Bar-Tal does not disclose the transformation including a rotation and translation element, the first position coordinates including a location and an orientation, the second position coordinates having a location and an orientation, rendering the modified 3D representation of the probe based on the location and the orientation of the second position coordinates. 
localization systems, affine transformations (e.g., translation, rotation, and scaling)”), the first position coordinates including a location and an orientation (see para. [0010] “first localization system having a first coordinate frame A to measure position information for a first reference location”), the second position coordinates having a location and an orientation (see para. [0010] “second localization system having a second coordinate frame B to measure position information”) where the position information may include location and orientation (see para. [0021] “these coordinate frames will express position information as Cartesian coordinates, though the use of other coordinate systems, such as polar, spherical, and cylindrical, is also contemplated, as is the use of multiple coordinate systems (e.g., Cartesian and polar)”) where multiple coordinate systems define the orientation of a point. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include transformation and rotation elements into a transformation between coordinate frames as disclosed by Olson. This would allow the transformation to contain additional information regarding the catheter, thus creating a more accurate model, leading to greater tracking. It also would have been obvious to incorporate position and orientation information regarding the catheter, in order to serve the same purpose of creating a more accurate model.  
However, Olson does not disclose rendering the modified 3D representation of the probe. This is disclosed by Gluhovsky (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities.
However, Gluhovsky does not explicitly disclose generating the representation based on the location and the orientation of the second position coordinates. This is instead disclosed by Olson (see para. [0010] “generate a mapping functionf that transforms position measurements made using the second localization system relative to the second coordinate frame B”) who shows the capability of creating a representation based on a second coordinate frame.  
It also would have been obvious to modify Bar-Tal to incorporate the display of the transformed probe image into a second coordinate frame as disclosed by Olson, where Olson discloses mapping according to a second coordinate frame. This would allow the user to view a more updated version of the image, allowing for more accurate readings and ultimately a greater diagnosis.

at a plurality of points along a cardiac surface, and to store the measured data in association with location information for each measurement point at which the electrophysiology data was measured, for example to create a diagnostic data map of the patient's heart 10”) and (see para. [0025] “These localization field generators, which may be applied to the patient (internally and/or externally) or fixed to an external apparatus, define three generally orthogonal axes”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to incorporate collecting data across a plurality of points in a volume as disclosed by Olson. This would allow collection of many points around the mapped area that would provide a larger area of mapping, thus creating more data and details to observe in the procedure. 

Regarding claim 24, Bar-Tal in view of Ludwin, Olson and Gluhovsky discloses the system according to claim 23, however, Bar-Tal does not disclose further limitations of claim 24. Gluhovsky and Ludwin disclose:
rendering a further modified 3D representation of the probe as disclosed by Gluhovsky (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities.
However, Gluhovsky does not disclose rendering according to third position coordinates located in the volume. This is disclosed by Ludwin (see para. [0054] “electroanatomical map using a second visual effect, and collects ablation locations 110E-110H using a third registration and presents locations 110E-110H in the electroanatomical map using a third visual effect”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a third registration of catheter coordinates based on an electroanatomical map as disclosed by Ludwin. This would allow the user to further track the catheter in further stages of the operation. 
However, Gluhovsky does not disclose the coordinates being based on at least any one or more of the following: 
a magnetic position derived from the CPM based on a distribution of a third multiplicity of the electrical currents; and 
from the magnetic field detected by the magnetic field sensor. 
field-based location coordinates (or vice-versa) … in electroanatomical map”) where the location sensor (54) detects a magnetic field and produces field-based coordinates (see para. [0034] “A magnetic field sensor 54 (also referred to herein as position sensor 54) within distal end 32 of probe 22 generates electrical signals in response to the magnetic fields from the coils, thereby enabling processor 44 to determine the position of distal end 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include the third coordinates of Ludwin being magnetic field-based and using magnetic field sensors to generate coordinates. This would allow the user to further track the catheter in the procedure, thus allowing for greater control. 



Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal (US 20120150022 A1) in view of Ludwin (US 20170065353 A1), further in view of Olson (US 20120265054 A1), further in view of Gluhovsky (US 20190340838 A1) as applied to claims 7 and 9, further in view of Zeidan (US 20170354339 A1). 

Regarding claim 8, Bar-Tal in view of Ludwin, Olson and Gluhovsky discloses the system according to claim 7, however, Bar-Tal does not disclose the further limitations of claim 8. Ludwin, Gluhovsky and Olson disclose wherein the processing circuitry is configured to: 
Where Ludwin discloses the processing circuitry configured to render the initial 3D representation of the probe according to the first coordinate frame (see para. [0021] “The impedance-based location coordinates are three-dimensional coordinates measured with respect to a frame of reference defined by the patches, herein assumed to have impedance-based coordinates, and enable the distal end to be tracked in this frame of reference in the body cavity”) (see para. [0012] “a first registration of the tracking system with the baseline coordinate system, to measure first locations of the probe within the organ following the first registration, to present, on the display”) where the first coordinate frame is impedance-based (see para. [0028] “baseline coordinate systems include … impedance-based location tracking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include an impedance-based three-dimensional coordinate system for tracking the catheter as disclosed by Ludwin in para. [0021]. This would allow the user to more easily observe and track the location of the catheter.  
Ludwin further discloses prior to computation of the CPM (see para. [0012] “after measuring the first locations, to perform a second registration of the tracking system with the baseline coordinate system, to measure second locations of the probe within the organ following the second registration”) where the second registration can be used to develop a map (see para. [0054] “collects ablation locations 110D and 110E using a second registration and presents locations 110D and 110E in the electroanatomical map”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of a probe using 
However, Ludwin does not explicitly disclose rendering the modified 3D representation of the probe. This is disclosed by Gluhovsky (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities.
However, Gluhovsky does not explicitly disclose the representation being from the second coordinate frame. Olson discloses according to the second coordinate frame (see para. [0010] “generate a mapping functionf that transforms position measurements made using the second localization system relative to the second coordinate frame B”).  
It also would have been obvious to modify Bar-Tal to incorporate the display of the transformed probe image into a second coordinate frame as disclosed by Olson, where Olson 
However, Olson does not explicitly disclose rendering the representation after computation of the CPM.  This is disclosed by Zeidan (see para. [0046] “The location of each of the electrodes in the heart is known from the current position map”) where the CPM is first performed, then a representation of the electrodes is found after CPM (see para. [0047] “Next, at step 41 intracardiac electrograms are recorded concurrently from of the electrodes”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include creating a representation of a probe after computation of the current position map as disclosed by Zeidan. This would allow for the representation to have more information regarding the location of the probe that could be deduced by the current position map generated. 

Regarding claim 10, Bar-Tal in view of Ludwin, Olson and Gluhovsky discloses the system according to claim 9. However, does not disclose wherein the probe includes a balloon catheter. This is disclosed by Zeidan in an analogous imaging field of endeavor (see para. [0038] “The catheter 14 is a multi-electrode catheter, which can be a basket catheter as shown in the right portion of the balloon”) having a shaft (see para. [0037] “The catheter 14 typically comprises a handle 20”), an inflatable balloon fitted at a distal end of the shaft (see Fig. 1 item 18 and para. [0038] “The catheter 14 … balloon”)), 5multiple electrodes of the probe multi-electrode catheter, which can be a basket catheter as shown in the right portion of the balloon”), the magnetic field sensor (see para. [0046] “Once the catheter is in place, if desired a current position map may be constructed using location sensors in the catheter, for example magnetic location sensors or using impedance measurements”). However, Zeidan does not explicitly disclose the magnetic field sensor being disposed at a proximal end of the shaft. This is disclosed by Bar-Tal in FIG. 1B which shows the magnetic field sensors (22) placed proximal to the electrodes as is similar to the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include a balloon catheter as disclosed by Zeidan. Using a probe with a balloon is a common technique in the art. This would allow the user to have a variety of uses of the catheter, specifically construction of CPM, where the CPM construction technique would benefit from using a tracking apparatus and method.  
Further, Bar-Tal discloses the processing circuitry being configured to: 
find a rotation matrix from a rotation between a first plane defined by the multiple electrodes and a second plane defined by electrodes in a catheter model (see para. [0228] “Rotation matrix as a function of deflection parameters d for deflectable probes … This matrix represents the relative rotation between section k and section (k-1)”) where sections k and k-1 are different planes involving electrodes (see para. [0230] “List of position transducers, i.e., electrodes, on section k”) however does not disclose the matrix being that of a balloon. This is disclosed by Zeidan (see para. [0038] “The catheter 14 is a multi-electrode catheter, which can be a basket catheter as shown in balloon”) where the balloon includes electrodes that can be tracked to be represented in the rotation matrix. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to incorporate a balloon on the catheter involved in the rotation matrix as disclosed by Zeidan. This would allow the user to have improved tracking capabilities over the balloon catheter, thus creating a more accurate placement of the catheter for procedures involving the balloon.
Bar-Tal does not disclose finding the transformation based on balloon rotation matrix. Olson discloses finding a transformation based on rotation (see para. [0044] “For linear and homogeneous localization systems, affine transformations (e.g., translation, rotation, and scaling)”), however does not disclose the rotation being that of a balloon. This is disclosed by Zeidan (para. [0058] “representing focal electrical activity, to a rotational repetitive activation pattern”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to incorporate a system capable of transformation of elements from two coordinate frames based on rotational transformation as disclosed by Olson. This would allow the user to obtain a more detailed image or information of the probe within the patient that accounts for the detection of rotation. It also would have been obvious to modify the transformation to include the rotation of a balloon as disclosed by Zeidan. This would allow greater tracking for balloon-related procedures. 



Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal (US 20120150022 A1) in view of Ludwin (US 20170065353 A1), further in view of Olson (US 20120265054 A1), further in view of Gluhovsky (US 20190340838 A1) as applied to claims 19 and 21, further in view of Zeidan (US 20170354339 A1). 

Regarding claim 20, Bar-Tal in view of Ludwin, Olson and Gluhovsky discloses the system according to claim 19, however, Bar-Tal does not disclose the further limitations of claim 20. Ludwin, Gluhovsky and Olson disclose: 
Ludwin discloses rendering the initial 3D representation of the probe according to the first coordinate frame (see para. [0021] “The impedance-based location coordinates are three-dimensional coordinates measured with respect to a frame of reference defined by the patches, herein assumed to have impedance-based coordinates, and enable the distal end to be tracked in this frame of reference in the body cavity”) (see para. [0012] “a first registration of the tracking system with the baseline coordinate system, to measure first locations of the probe within the organ following the first registration, to present, on the display”) where the first coordinate frame is impedance-based (see para. [0028] “baseline coordinate systems include … impedance-based location tracking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include an impedance-based three-dimensional 
Ludwin further discloses prior to computation of the CPM (see para. [0012] “after measuring the first locations, to perform a second registration of the tracking system with the baseline coordinate system, to measure second locations of the probe within the organ following the second registration”) where the second registration can be used to develop a map (see para. [0054] “collects ablation locations 110D and 110E using a second registration and presents locations 110D and 110E in the electroanatomical map”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of a probe using impedance-based location prior to generating a map as disclosed by Ludwin. This would allow the user to have a greater understanding of the location of the probe, before computing a CPM, which would provide a more accurate CPM. 
However, Ludwin does not explicitly disclose rendering the modified 3D representation of the probe. This is disclosed by Gluhovsky (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in 
However, Gluhovsky does not explicitly disclose the representation being from the second coordinate frame. Olson discloses according to the second coordinate frame (see para. [0010] “generate a mapping functionf that transforms position measurements made using the second localization system relative to the second coordinate frame B”).  
It also would have been obvious to modify Bar-Tal to incorporate the display of the transformed probe image into a second coordinate frame as disclosed by Olson, where Olson discloses mapping according to a second coordinate frame. This would allow the user to view a more updated version of the image, allowing for more accurate readings and ultimately a greater diagnosis.
However, Olson does not explicitly disclose rendering the representation after computation of the CPM.  This is disclosed by Zeidan (see para. [0046] “The location of each of the electrodes in the heart is known from the current position map”) where the CPM is first performed, then a representation of the electrodes is found after CPM (see para. [0047] “Next, at step 41 intracardiac electrograms are recorded concurrently from of the electrodes”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include creating a representation of a probe after computation of the current position map as disclosed by Zeidan. This would 

Regarding claim 22, Bar-Tal in view of Ludwin, Olson and Gluhovsky discloses the system according to claim 21. However, does not disclose wherein the probe includes a balloon catheter. This is disclosed by Zeidan in an analogous imaging field of endeavor (see para. [0038] “The catheter 14 is a multi-electrode catheter, which can be a basket catheter as shown in the right portion of the balloon”) having a shaft (see para. [0037] “The catheter 14 typically comprises a handle 20”), an inflatable balloon fitted at a distal end of the shaft (see Fig. 1 item 18 and para. [0038] “The catheter 14 … balloon”)), 5multiple electrodes of the probe electrodes disposed on the inflatable balloon (see Fig. 1 and para. [0038] “The catheter 14 is a multi-electrode catheter, which can be a basket catheter as shown in the right portion of the balloon”), the magnetic field sensor (see para. [0046] “Once the catheter is in place, if desired a current position map may be constructed using location sensors in the catheter, for example magnetic location sensors or using impedance measurements”). However, Zeidan does not explicitly disclose the magnetic field sensor being disposed at a proximal end of the shaft. This is disclosed by Bar-Tal in FIG. 1B which shows the magnetic field sensors (22) placed proximal to the electrodes as is similar to the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include a balloon catheter as disclosed by Zeidan. Using a probe with a balloon is a common technique in the art. This would allow the 
Further, Bar-Tal discloses: 
finding a rotation matrix from a rotation between a first plane defined by the multiple electrodes and a second plane defined by electrodes in a catheter model (see para. [0228] “Rotation matrix as a function of deflection parameters d for deflectable probes … This matrix represents the relative rotation between section k and section (k-1)”) where sections k and k-1 are different planes involving electrodes (see para. [0230] “List of position transducers, i.e., electrodes, on section k”) however does not disclose the matrix being that of a balloon. This is disclosed by Zeidan (see para. [0038] “The catheter 14 is a multi-electrode catheter, which can be a basket catheter as shown in the right portion of the balloon”) where the balloon includes electrodes that can be tracked to be represented in the rotation matrix. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to incorporate a balloon on the catheter involved in the rotation matrix as disclosed by Zeidan. This would allow the user to have improved tracking capabilities over the balloon catheter, thus creating a more accurate placement of the catheter for procedures involving the balloon.
Bar-Tal does not disclose finding the transformation based on balloon rotation matrix. Olson discloses finding a transformation based on rotation (see para. [0044] “For linear and homogeneous localization systems, affine transformations (e.g., translation, rotation, and scaling)”), however does not disclose the rotation being that of a balloon. rotational repetitive activation pattern”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to incorporate a system capable of transformation of elements from two coordinate frames based on rotational transformation as disclosed by Olson. This would allow the user to obtain a more detailed image or information of the probe within the patient that accounts for the detection of rotation. It also would have been obvious to modify the transformation to include the rotation of a balloon as disclosed by Zeidan. This would allow greater tracking for balloon-related procedures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793